—Order unanimously reversed, on the law, without costs, and matter remitted to Erie County Family Court for a hearing and further proceedings not inconsistent with the following memorandum: Family Court erred in sentencing appellant for failing to comply with the terms and conditions of a temporary order of protection (Family Ct Act § 1072 [b]). Appellant was not present nor advised of his right to be heard and to present witnesses (see, Matter of Ryan v Ryan, 42 AD2d 733). (Appeal from order of Erie County Family Court, Killeen, J.—violation of order of protection.) Present—Doerr, J. P., Denman, Green, O’Donnell and Schnepp, JJ.